UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6863


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES W. BAILEY, JR., a/k/a James W. "Bill" Bailey, Jr.,

                Defendant - Appellant.



                               No. 15-7197


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES W. BAILEY, JR., a/k/a James W. "Bill" Bailey, Jr.,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cr-00010-MR-DLH-1; 1:14-cv-00310-MR)


Submitted:   November 17, 2015               Decided:   November 19, 2015

                    Amended:     November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


James W. Bailey, Jr., Appellant Pro Se.     Richard A. Friedman,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., Amy
Elizabeth Ray, Richard Lee Edwards, Corey F. Ellis, Paul
Bradford Taylor, Assistant United States Attorneys, Asheville,
North Carolina, Benjamin Bain-Creed, OFFICE OF THE UNITED STATES
ATTORNEY, William A. Brafford, Jonathan Henry Ferry, Assistant
United   States  Attorneys,   Charlotte,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     James W. Bailey, Jr., seeks to appeal the district court’s

orders    denying    his    prejudgment           motion    to      compel    and    denying

relief on his 28 U.S.C. § 2255 (2012) motion.                             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),       and   certain      interlocutory            and       collateral       orders,

28 U.S.C.      § 1292    (2012);       Fed.       R.   Civ.      P.   54(b);     Cohen     v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                 The

order denying Bailey’s motion to compel is neither a final order

nor an appealable interlocutory or collateral order, nor is it

appealable      under    the    cumulative         judgment         rule.      See    In    re

Bryson, 406 F.3d 284, 288 (4th Cir. 2005).                                Accordingly, we

dismiss Case No. 15-6863 for lack of jurisdiction.

     The order denying Bailey’s § 2255 motion is not appealable

unless    a    circuit     justice     or     judge     issues        a   certificate      of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies       this     standard           by       demonstrating        that

reasonable      jurists        would    find       that       the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

                                              3
denies     relief     on    procedural       grounds,    the     prisoner      must

demonstrate    both    that    the   dispositive        procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Bailey has not made the requisite showing.               Accordingly, we deny

a certificate of appealability and dismiss Case No. 15-7197.                    We

dispense    with     oral    argument    because       the    facts   and   legal

contentions    are    adequately     presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                         4